MEMORANDUM **
Jerry Arnold appeals the district court’s ruling denying his motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255, claiming that his attorney rendered ineffective assistance by underestimating his sentence exposure during plea negotiations, thereby leading him to turn down a favorable plea offer, ultimately to receive a lengthier sentence after trial.
Arnold’s claim fails because he did not meet his heavy burden of proving that counsel’s performance fell below an objective standard of reasonableness. Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). An attorney’s inaccurate sentence prediction constitutes deficient performance only where it amounts to a gross miseharacter-ization of the likely outcome of the proceedings. Doganiere v. United States, 914 F.2d 165, 168 (9th Cir.1990); Iaea v. Sunn, 800 F.2d 861, 865 (9th Cir.1986). While defense counsel miscalculated the sentence Arnold would receive by some twenty-nine months, the district court correctly found that the discrepancy did not grossly miseharacterize the outcome of trial, particularly in light of the uncertainty over various factors that would have affected Arnold’s sentence range. See Doganiere, 914 F.2d at 168 (holding that defense counsel did not grossly mischar-acterize the likely outcome of the proceedings where he had predicted a maximum twelve-year sentence and the defendant received fifteen years).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.